By the Court.

Without giving any opinion as to the second count, it is very clear that the executor cannot be compelled to defend an action for a tort, as trover unquestionably is. The writ is abated by the death of the defendant (1).

 [1 Chitty, 78—102, 5th Lond. ed.—By the act of 1822, c. 110, it is declared that all actions of replevin and trover shall be taken and deemed to be actions of which the cause doth survive, and shall be prosecuted and defended to final judgment and execution, by and against the executor or administrator of any deceased person, in the same manner as they might have been by their testators or intestates respectively, during their lives.—Ed.]